          Case 2:18-cv-02240-APG-VCF Document 17 Filed 01/04/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FIRST AMERICAN TITLE INSURANCE                         Case No.: 2:18-cv-02240-APG-VCF
   COMPANY,
 4                                                      Order Deeming Order to Show Cause
         Plaintiff                                                  Satisfied
 5
   v.
 6
   THUY LE, et al.,
 7
         Defendants
 8

 9         In light of plaintiff First American Title Insurance Company’s response to the order to

10 show cause (ECF No. 16),

11         I ORDER that the order to show cause (ECF No. 13) is satisfied and I will not

12 administratively close this case at this time.

13         DATED this 4th day of January, 2021.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
